


110 HRES 1330 IH: Commending the recent decision of the

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1330
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Sali (for
			 himself, Mr. Franks of Arizona,
			 Mrs. Drake,
			 Mr. Chabot,
			 Mrs. Miller of Michigan,
			 Mrs. Musgrave,
			 Mrs. Blackburn,
			 Mr. Miller of Florida,
			 Mr. David Davis of Tennessee,
			 Mr. Wilson of South Carolina,
			 Mr. Burton of Indiana,
			 Mrs. Cubin,
			 Mr. Hall of Texas,
			 Mr. Gingrey,
			 Mr. Bartlett of Maryland,
			 Mr. Brady of Texas,
			 Mr. Pearce,
			 Mr. Scalise,
			 Mr. Shuler,
			 Mr. Buyer, and
			 Mr. Calvert) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending the recent decision of the
		  Supreme Court of the United States in District of Columbia v. Heller for
		  upholding the right of the individual to keep and bear arms under the second
		  amendment of the Constitution.
	
	
		Whereas the second amendment of the Constitution states,
			 “A well regulated Militia, being necessary to the security of a free State, the
			 right of the people to keep and bear Arms, shall not be infringed.”;
		Whereas James Madison stated, “The right of the people to
			 keep and bear . . . arms shall not be infringed. A well regulated militia,
			 composed of the body of the people, trained to arms, is the best and most
			 natural defense of a free country. . . .”;
		Whereas Samuel Adams once stated, “[T]he said Constitution
			 [shall] be never construed to authorize Congress to infringe the just liberty
			 of the press, or the rights of Conscience; or to prevent the people of the
			 United States, who are peaceable citizens, from keeping their own
			 arms. . . .”;
		Whereas the right to keep and bear arms is now an
			 indisputable individual right;
		Whereas Congress must be vigilant to safeguard the second
			 amendment, which is as valuable today as it was at the birth of the
			 Nation;
		Whereas the Supreme Court opinion in District of Columbia
			 v. Heller reflects the view of our Founding Fathers that law-abiding citizens
			 have the right as individuals to defend their lives, families, and property;
			 and
		Whereas no laws shall infringe on the right of law-abiding
			 citizens to keep and bear arms: Now, therefore, be it
		
	
		That the House of Representatives
			 commends the recent decision of the Supreme Court of the United States in
			 District of Columbia v. Heller for upholding the right of the individual to
			 keep and bear arms under the second amendment of the Constitution.
		
